ORDER

PER CURIAM.
Defendant, George Spiller, appeals from the judgment entered in a jury-waived case finding him guilty of the Class B misdemeanor of second-degree property damage, in violation of section 569.120 RSMo (2000). The trial court sentenced defendant to six months in the St. Louis Medium Security Institution, suspended execution of that sentence, placed defendant on probation for one year, and required defendant to submit to fifteen days shock detention as a condition of probation. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).